REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a multi-component garment comprising a first outer component provided with first fixing means; a second inner component for providing protection against one or both of knocks and falls, and provided with second fixing means; and a third inner thermal insulation component provided with third fixing means; wherein the second inner component comprises seats to house one or both of removably protective padding elements and semi-rigid protection elements, wherein the first fixing means, the second fixing means and the third fixing means comprise cooperative connection means with which the first outer component is removably fixed directly to the second inner component and the second inner component is removably fixed directly to the third inner thermal insulation component in a first configuration of the garment; and wherein a connector of the first fixing means is connected to a connector of the second fixing means in a second configuration of the garment in which the first outer component is removably fixed directly to the second inner component and in a third configuration of the garment the same connector of the first fixing means is connected to a connector of the third fixing means whereby the first outer component is removably fixed directly to the third inner thermal insulation component.
The closest prior art of record is Grilliot et al. (herein Grilliot)(US Patent No. 6,339,843) in view of Bay (US PG Pub 2005/0235392), further in view of Grilliot et al. (herein Grilliot ‘850)(US Patent No. 4,999,850), further in view of Fields (US Patent Re. No. 35,682), as discussed in at least the Final Rejection mailed on August 27, 2020. Grilliot, Bay, Grilliot ‘850, and Fields together substantially teach the invention as claimed but fail to teach wherein, in the third configuration of the garment, the same connector of the first fixing means is 
Instead, as discussed by Applicant on pages 8-9 of the Remarks filed on January 27, 2021, Grilliot teaches separate fixing means on the outer shell for attaching to each of the first and second detachable liners. 
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment together taught by Grilliot, Bay, Grilliot ‘850, and Fields such that the same connector of the first fixing means is connected to a connector of the third fixing means whereby the first outer component is removably fixed directly to the third inner thermal insulation component, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 3-16, and 20-24 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732